PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/703,337
Filing Date: 13 Sep 2017
Appellant(s): McHugh, Charmaine



__________________
Brendan B. Dix
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/26/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/21/2018 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Rejection under 35 U.S.C. 103(a) over US Pre-Grant Publication 2009/0291944 to Ash in view of U.S. Patent No. 6,779,657 to Mainwaring. 


(2) Response to Argument
	Appellants argue that the rejection of claims 1-7 under 35 U.S.C. 103(a) over US Pre-Grant Publication 2009/0291944 to Ash in view of U.S. Patent No. 6,779,657 to Mainwaring should be reversed.
	Appellant argues that 1) the motivation set forth in the rejection is not directed to a problem that has been shown to be “known in the field of endeavor at the time of the invention and addressed by the patent” as required by the Supreme Court in the KSR opinion; 
2) the line of argument used to support the allegation of obviousness is merely a conclusory statement of obviousness based on speculation (rather than evidence) of what one of ordinary skill in the art would recognize about Ash and about Mainwaring; 
3) Examiner must not use the Applicant’s disclosure as a roadmap but must base the determination of obviousness on the what was known in the art and would have been obvious to a person having ordinary skill in the art; and 


Claims 1-7 are obvious under 35 U.S.C. 103(a) over US Pre-Grant Publication 2009/0291944 to Ash in view of U.S. Patent No. 6,779,657 to Mainwaring.
1) The motivation set forth in the office action is directed to a problem which has been shown to be known in the field of endeavor at the time of the invention and addressed by the patent.
2) The arguments presented by Examiner are not conclusory but rather are based on what was known in the art at the time of the invention, the knowledge of one having ordinary skill in the art, and teachings, suggestions, and motivation provided in the prior art.
3) Examiner’s rationale for combining Ash and Mainwaring does not rely on improper hindsight but rather on teachings, suggestions, and motivation provided in Ash and Mainwaring.
4) Examiner makes no allegation that the combination of Ash and Mainwaring are merely capable of the limitations as claimed or that they are merely capable of being combined, but provides a reasoned argument based on the teachings and motivation expressly provided in the prior art.
As an initial point, Examiner would note that Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references, how the combination proposed by the Examiner fails to meet the limitations of the claims, or how the rationale provided by the Examiner is merely conclusory. Appellant’s arguments are merely allegations that the Examiner has failed to make a prima facie case for obviousness and the arguments fail to clearly indicate why the Examiner’s rationale is allegedly improper and conclusory.


Despite Appellant’s assertion, such a deduction is not merely conclusory, but a reasoned analysis of what one of ordinary skill would understand from Mainwaring given the knowledge of that person and the express teachings of Mainwaring. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Benjamin J Klein/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        
Conferees:
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781      

/THOMAS C BARRETT/MQAS, TC 3700                                                                                                                                                                                                        

                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.For the above reasons, it is believed that the rejections should be sustained.